DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 207922119 U).
Note: Citations to page/line numbers refer to the attached translation.
With respect to claim 1:	Chen teaches “a wavelength conversion element (1), comprising a substrate (10), a counterweight member (50) and a wavelength conversion layer (20), wherein: the substrate has a first surface (back surface; see Figs. 1-5) and a second surface opposite (front surface) to each other; the counterweight member is welded to the first surface of the substrate (page 3 lines 39-50) and protrudes from the first surface of the substrate (see Figs. 3, 4); and the wavelength conversion layer is disposed on the first surface or the second surface of the substrate (see Figs. 1, 2, 5)”.
 With respect to claim 7:	Chen teaches “further comprising a welding part, wherein the welding part is melted and connected between the counterweight member and the first surface of the substrate (page 3 lines 39-50)”.
Note:  the use of welding necessarily creates a melted welding part between the two surfaces being welded.
With respect to claim 8:	Chen teaches “wherein the counterweight member is melted and connected to the first surface of the substrate (page 3 lines 39-50)”.
Note:  the use of welding necessarily creates a melted welding part between the two surfaces being welded.
With respect to claim 9:	Chen teaches “further comprising a motor (60) and a fixing member (40), wherein the substrate is sleeved (see Figs. 4, 5) on a rotating shaft (62) of the motor, the fixing member is sleeved (see Figs. 4, 5) on the rotating shaft of the motor and pressed against the substrate (see Figs. 4, 5), the wavelength conversion layer surrounds the rotating shaft of the motor (see Figs. 1, 2), and the counterweight member is disposed between the fixing member and an outer edge of the substrate (see Fig. 4)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0121119 A1), hereinafter Chen II, in view of Chen.
With respect to claim 10:	Chen II teaches “a projection device (1), comprising an illumination system (10), a light valve (12) and a projection lens (14), the illumination system being adapted to provide an illumination beam (L1), the light valve being disposed on a transmission path of the illumination beam (Fig. 1) to convert the illumination beam into an image beam (L2), and the projection lens being disposed on a transmission path of the image beam (Fig. 1), wherein the illumination system comprises: an excitation light source (101), adapted to provide an excitation beam (L0); and a wavelength conversion element (102), disposed on a transmission path of the excitation beam (Fig. 1), wherein the wavelength conversion element comprises a substrate (1021), and a wavelength conversion layer (1024), the substrate has a first surface (S2) and a second surface (S1) opposite to each other (Fig. 2b), and the wavelength conversion layer is disposed on the first surface or the second surface of the substrate (see Figs. 2b, 5)”.
Chen II does not teach “a counterweight member, the counterweight member is welded to the first surface of the substrate and protrudes from the first surface of the substrate”.
However, Chen teaches “a counterweight member (50), the counterweight member is welded (page 3 lines 39-50) to the first surface (back surface) of the substrate (10) and protrudes from the first surface of the substrate (see Figs. 3, 4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the projection device of Chen II by welding a counterweight member to the substrate as taught by Chen so that the wavelength conversion element can rotate in a balanced manner (Chen page 3 lines 39-50).
With respect to claim 16:	Chen II in view of Chen teaches “the projection device according to claim 10 (see above)”.
Chen further teaches “wherein the wavelength conversion element further comprises a welding part (page 3 lines 39-50), and the welding part is melted and connected between the counterweight member and the first surface of the substrate (page 3 lines 39-50)”.
Note:  the use of welding necessarily creates a melted welding part between the two surfaces being welded.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the projection device of Chen II by welding a counterweight member to the substrate as taught by Chen so that the wavelength conversion element can rotate in a balanced manner (Chen page 3 lines 39-50).
With respect to claim 17:	Chen II in view of Chen teaches “the projection device according to claim 10 (see above)”.
Chen further teaches “wherein the counterweight member is melted and connected to the first surface of the substrate (page 3 lines 39-50)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the projection device of Chen II by welding a counterweight member to the substrate as taught by Chen so that the wavelength conversion element can rotate in a balanced manner (Chen page 3 lines 39-50).
With respect to claim 18:	Chen II in view of Chen teaches “the projection device according to claim 10 (see above)”.
Chen II further teaches “wherein the wavelength conversion element further comprises a motor (1026) and a fixing member (1028), the substrate is sleeved on a rotating shaft of the motor (see Fig. 4), the fixing member is sleeved on the rotating shaft of the motor and pressed against the substrate (see Fig. 4), the wavelength conversion layer surrounds the rotating shaft of the motor (see Fig. 4)”.
Chen II does not specifically teach “the counterweight member is disposed between the fixing member and an outer edge of the substrate”.
However, Chen teaches “the counterweight member (50) is disposed between the fixing member (40) and an outer edge of the substrate (10 (see Fig. 4))”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the projection device of Chen II by welding a counterweight member to the substrate at the location taught by Chen so that the wavelength conversion element can rotate in a balanced manner (Chen page 3 lines 39-50).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Benner (US 4,359,599).
With respect to claim 2:	Chen teaches “The wavelength conversion element according to claim 1 (see above), wherein the counterweight member and the substrate are partially melted to form a welding structure (page 3 lines 39-50)”.
Chen does not specifically teach “the welding structure extends from a connection between the counterweight member and the substrate to at least one of the second surface of the substrate and a surface of the counterweight member away from the substrate”.
However, Benner teaches a welding method for joining two articles (50, 52) that results in a welding structure (106) that extends from a connection between the two articles being welded to a surface of the articles away from the substrate of the other article (see Fig. 6).
It would have been obvious at the time the invention was effectively filed to modify the wavelength conversion element of Chen by using the welding method taught by Benner to join the counterweight member to the substrate and thereby obtaining the claimed welding structure in order to increase the torque the weld can withstand before failure as compared to other welding methods (Benner column 9 lines 62-64).
With respect to claim 3:	Chen in view of Benner teaches “The wavelength conversion element according to claim 2 (see above)”.
Benner further teaches “wherein the welding structure protrudes from the surface of the counterweight member away from the substrate and/or the second surface of the substrate (see Fig. 6)”.
It would have been obvious at the time the invention was effectively filed to modify the wavelength conversion element of Chen by using the welding method taught by Benner to join the counterweight member to the substrate and thereby obtaining the claimed welding structure in order to increase the torque the weld can withstand before failure as compared to other welding methods (Benner column 9 lines 62-64).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Deininger (US 3,132,236).
With respect to claim 4:	Chen teaches “The wavelength conversion element according to claim 1 (see above), wherein the counterweight member and the substrate are partially melted to form a welding structure (page 3 lines 39-50)”.
Chen does not specifically teach “the welding structure is located inside the counterweight member and the substrate and is respectively separated from the surface of the counterweight member away from the substrate and the second surface of the substrate by a distance”.
However, Deininger teaches a welding method for joining two articles (24, 26) that results in a welding structure (34) that is located inside the articles being joined (see Fig. 3) and is respectively separated from the surface of the counterweight member away from the substrate and the second surface of the substrate by a distance (see Fig. 3)”.
It would have been obvious at the time the invention was effectively filed to modify the wavelength conversion element of Chen by using the welding method taught by Deininger to join the counterweight member to the substrate and thereby obtaining the claimed welding structure in order to avoid deforming the outside surfaces of the counterweight member or the substrate (Deininger column 2 lines 3-6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Ema et al. (WO 2007/108079 A1).
Note: Citations to Ema refer to the translation.
With respect to claim 5:	Chen teaches “the wavelength conversion element according to claim 1 (see above)”.
Chen does not specifically teach “further comprising an auxiliary welding part located around the counterweight member and on the first surface of the substrate and is welded to the substrate and the counterweight member, wherein the auxiliary welding part, the substrate and the counterweight member are partially melted to form a welding structure, and the welding structure is located between the auxiliary welding part and the counterweight member and extends to the second surface of the substrate”.
However, Ema teaches a welding method for joining two articles (1, 2) using an auxiliary welding part (4) which is located surrounding one article and on the surface of the other (Fig. 1) and is welded to the two articles (Fig. 2), wherein the auxiliary welding part, and the two articles are partially melted to form a welding structure (7), and the welding structure is located between the two articles and extends to the second surface of one of the articles (Fig. 2).
It would have been obvious at the time the invention was effectively filed to modify the wavelength conversion element of Chen by using the welding method taught by Ema to join the counterweight member to the substrate and thereby obtaining the claimed welding structure in order to easily bond different materials and obtain a joint with excellent bonding strength (Ema abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Ananthanarayanan (US 8,357,871 B2).
With respect to claim 6:	Chen teaches “the wavelength conversion element according to claim 1 (see above)”.
Chen does not specifically teach “further comprising an auxiliary welding part sandwiched between the counterweight member and the first surface of the substrate and is welded to the substrate and the counterweight member, wherein the auxiliary welding part, the substrate and the counterweight member part are partially melted to form a welding structure, and the welding structure penetrates the counterweight member, the auxiliary welding part and the substrate”.
However, Ananthanarayanan teaches a welding method for joining two articles (40, 42) comprising an auxiliary welding part (44) sandwiched between and welded to the two articles (Figs. 3a, 3b), wherein the auxiliary welding part and the two articles are partially melted to form a welding structure (32) which penetrates the two articles and the auxiliary welding part (Fig. 3c).
It would have been obvious at the time the invention was effectively filed to modify the wavelength conversion element of Chen by using the welding method taught by Ananthanarayanan to join the counterweight member to the substrate and thereby obtaining the claimed welding structure in order to counter the loss of weld strength in the welded area (Ananthanarayanan column 6 lines 20-35).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen II in view of Chen as applied to claim 10 above, and further in view of Benner (US 4,359,599).
With respect to claim 11:	Chen II in view of Chen teaches “The projection device according to claim 10 (see above)”.
Chen further teaches “wherein the counterweight member and the substrate are partially melted to form a welding structure (page 3 lines 39-50)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the projection device of Chen II by welding a counterweight member to the substrate as taught by Chen so that the wavelength conversion element can rotate in a balanced manner (Chen page 3 lines 39-50).
Chen II in view of Chen does not specifically teach “the welding structure extends from a connection between the counterweight member and the substrate to at least one of the second surface of the substrate and a surface of the counterweight member away from the substrate”.
However, Benner teaches a welding method for joining two articles (50, 52) that results in a welding structure (106) that extends from a connection between the two articles being welded to a surface of the articles away from the substrate of the other article (see Fig. 6).
It would have been obvious at the time the invention was effectively filed to further modify the projection device taught by Chen II in view of Chen by using the welding method taught by Benner to join the counterweight member to the substrate and thereby obtaining the claimed welding structure in order to increase the torque the weld can withstand before failure as compared to other welding methods (Benner column 9 lines 62-64).
With respect to claim 12:	Chen II in view of Chen and further in view of Benner teaches “The projection device according to claim 11 (see above)”.
Benner further teaches “wherein the welding structure protrudes from the surface of the counterweight member away from the substrate and/or the second surface of the substrate (see Fig. 6)”.
It would have been obvious at the time the invention was effectively filed to modify the projection device by using the welding method taught by Benner to join the counterweight member to the substrate and thereby obtaining the claimed welding structure in order to increase the torque the weld can withstand before failure as compared to other welding methods (Benner column 9 lines 62-64).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen II in view of Chen as applied to claim 10 above, and further in view of Deininger (US 3,132,236).
With respect to claim 13:	Chen II in view of Chen teaches “The projection device according to claim 10 (see above)”.
Chen further teaches “wherein the counterweight member and the substrate are partially melted to form a welding structure (page 3 lines 39-50)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the projection device of Chen II by welding a counterweight member to the substrate as taught by Chen so that the wavelength conversion element can rotate in a balanced manner (Chen page 3 lines 39-50).
Chen does not specifically teach “the welding structure is located inside the counterweight member and the substrate and is respectively separated from the surface of the counterweight member away from the substrate and the second surface of the substrate by a distance”.
However, Deininger teaches a welding method for joining two articles (24, 26) that results in a welding structure (34) that is located inside the articles being joined (see Fig. 3) and is respectively separated from the surface of the counterweight member away from the substrate and the second surface of the substrate by a distance (see Fig. 3)”.
It would have been obvious at the time the invention was effectively filed to further modify the projection device of Chen II in view of Chen by using the welding method taught by Deininger to join the counterweight member to the substrate and thereby obtaining the claimed welding structure in order to avoid deforming the outside surfaces of the counterweight member or the substrate (Deininger column 2 lines 3-6).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen II in view of Chen as applied to claim 10 above, and further in view of Ema et al. (WO 2007/108079 A1).
Note: Citations to Ema refer to the translation.
With respect to claim 14:	Chen II in view of Chen teaches “The projection device according to claim 10 (see above)”.
Chen II in view of Chen does not specifically teach “further comprising an auxiliary welding part located around the counterweight member and on the first surface of the substrate and is welded to the substrate and the counterweight member, wherein the auxiliary welding part, the substrate and the counterweight member are partially melted to form a welding structure, and the welding structure is located between the auxiliary welding part and the counterweight member and extends to the second surface of the substrate”.
However, Ema teaches a welding method for joining two articles (1, 2) using an auxiliary welding part (4) which is located surrounding one article and on the surface of the other (Fig. 1) and is welded to the two articles (Fig. 2), wherein the auxiliary welding part, and the two articles are partially melted to form a welding structure (7), and the welding structure is located between the two articles and extends to the second surface of one of the articles (Fig. 2).
It would have been obvious at the time the invention was effectively filed to further modify the projection device of Chen II in view of Chen by using the welding method taught by Ema to join the counterweight member to the substrate and thereby obtaining the claimed welding structure in order to easily bond different materials and obtain a joint with excellent bonding strength (Ema abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen II in view of Chen as applied to claim 10 above, and further in view of Ananthanarayanan (US 8,357,871 B2).
With respect to claim 15:	Chen II in view of Chen teaches “The projection device according to claim 10 (see above)”.
Chen II in view of Chen does not specifically teach “further comprising an auxiliary welding part sandwiched between the counterweight member and the first surface of the substrate and is welded to the substrate and the counterweight member, wherein the auxiliary welding part, the substrate and the counterweight member part are partially melted to form a welding structure, and the welding structure penetrates the counterweight member, the auxiliary welding part and the substrate”.
However, Ananthanarayanan teaches a welding method for joining two articles (40, 42) comprising an auxiliary welding part (44) sandwiched between and welded to the two articles (Figs. 3a, 3b), wherein the auxiliary welding part and the two articles are partially melted to form a welding structure (32) which penetrates the two articles and the auxiliary welding part (Fig. 3c).
It would have been obvious at the time the invention was effectively filed to further modify the projection device of Chen II in view of Chen by using the welding method taught by Ananthanarayanan to join the counterweight member to the substrate and thereby obtaining the claimed welding structure in order to counter the loss of weld strength in the welded area (Ananthanarayanan column 6 lines 20-35).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875